Citation Nr: 9932543	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  96-33 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as being 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from August 1967 through May 
1970.  His appeal ensues from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Louisville, Kentucky 
Regional Office (RO), which continued the veteran's 
disability evaluation of 30 percent for PTSD.  During the 
pendency of the veteran's appeal, by rating decision dated 
September 1997, the RO increased the veteran's disability 
evaluation to 50 percent. 


FINDING OF FACT

The veteran's PTSD is currently manifested by recurrent 
recollections, nightmares and flashbacks of Vietnam, 
persistent efforts to avoid stimuli associated with combat 
trauma including isolation and feelings of helpless and 
hopeless future and symptoms of increased arousal including 
disturbed sleep, irritability and poor concentration.  The 
veteran has also been shown to be demonstrably unable to 
obtain or retain employment as a result of his PTSD.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7 (1999), 4.125-4.132, Diagnostic Code 
9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the disability evaluation assigned 
for his PTSD does not adequately reflect the severity of his 
symptomatology.  Specifically, in a VA Form 9 ("Appeal to 
Veterans Board of Appeals"), dated September 1996, the 
veteran argues that he should be granted a 100 percent 
disability evaluation for PTSD due to occupational and social 
impairment.  The preliminary question before the Board, is 
whether the veteran has submitted a well-grounded claim.  A 
claim for an increased evaluation is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity of the service-connected condition.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994);  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board finds 
the veteran's claim to be well grounded and is also satisfied 
that the VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of this claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).

In the present case, the RO evaluated the veteran's PTSD 
under Diagnostic Code 9411.  During the pendency of the 
veteran's appeal, the criteria for rating PTSD were revised, 
effective November 7, 1996.  When a law or regulation changes 
during the pendency of an appeal, the Board must evaluate the 
veteran's disability under the version most favorable to the 
veteran, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, as the 
revised regulations in this case do not allow for their 
retroactive application prior to November 7, 1996, the Board 
cannot apply the new provisions prior to that date. Rhodan v. 
West, 12 Vet. App. 55 (1998).  In other words, the Board must 
review the evidence dated prior to November 7, 1996, only in 
light of the old regulations, but must review the evidence 
submitted after November 7, 1996, under both the old and 
newly revised regulations, using whichever version is more 
favorable to the veteran.
Under the criteria in effect prior to November 7, 1996, a 70 
percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Finally, a 100 percent evaluation required a 
showing that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  In 
Johnson v. Brown, 7 Vet. App. 95 (1994), the United States 
Court of Appeals for Veterans Claims held that the criteria 
for a 100 percent rating are each an independent basis for 
granting a 100 percent rating. 

Under the revised criteria, effective from November 7, 1996 
to the present, a 70 percent evaluation is assignable with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.
The pertinent evidence of record is as follows.  VA 
hospitalization records, outpatient treatment records and 
examination reports dated August 1988 through April 1996 show 
that the veteran was initially diagnosed with chronic PTSD in 
August 1988.  The veteran's PTSD was manifested by visual and 
auditory hallucinations involving the veteran's Vietnam 
experience, suicidal and homicidal ideations, rambling 
thoughts, agitation, increased startle response, frequent 
crying spells and detachment.  The veteran was also diagnosed 
with acute alcohol intoxication and alcohol dependence during 
this time period.  The veteran advised examiners that he had 
been divorced 5 times, which he attributed to his spouses' 
inability to deal with his flashbacks, alcoholism and 
depression.  In July 1989,  a VA examiner opined that the 
veteran was somewhat socially isolated, but occupationally 
attempting gainful employment.  The veteran was referred for 
an inpatient PTSD program.  In an April 1996 VA examination 
report, a VA examiner 
opined that the veteran suffered from moderate social and 
industrial impairment. 

A handwritten statement dated July 1996, submitted by Mr. [redacted] 
[redacted], the Manager of Swifty Service Station in 
Jeffersonville, Indiana indicates that he was unable to offer 
the veteran employment due to the veteran's back disorder and 
his PTSD.  However, the Board notes that by underlining 
"PTSD" twice in his statement, Mr. [redacted] seemed to 
emphasize that the primary reason he was unable to employ the 
veteran was due to his PTSD. 

A November 1996 VA examination reflects that the veteran was 
somewhat guarded and suspicious.  He was oriented and alert 
and had a flat affect.  He indicated that he sometimes heard 
people talking even when no one was around him.  The veteran 
denied suicide and homicide ideation, but stated that if he 
is having a bad day he will have vague suicide thoughts.  He 
indicated that his only social support was his girlfriend.  
The veteran continued to report experiencing irritability, 
nightmares, becoming easily angered and symptoms of social 
isolation and withdrawal.  He also stated that he does not 
like to be around foreigners.  The veteran was diagnosed with 
Axis I:  PTSD;  Axis II: personality disorder NOS with 
antisocial traits;  Axis III:  shrapnel injury, back pain and 
chronic obstructive pulmonary disease (COPD). 

During a February 1997 hearing held before the RO in 
Louisville, Kentucky, the veteran testified that he continued 
to participate in group therapy for management of his PTSD.  
He indicated that he had nightmares approximately once or 
twice per week and flashbacks once or twice per month.  He 
described himself as being nonsocial.  He also testified that 
he was last employed as an auto mechanic in December 1995.  
He indicated that he was unemployable due to all of his 
disabilities and because he does not like to be around 
crowds.
  
The veteran's records from the Social Security Administration 
(SSA) show that in January 1997, he was found to be disabled 
as defined by the Social Security Act based on the following 
impairments:  COPD, thoracic and lumbar degenerative disc 
disease, PTSD, depression and alcohol abuse.  It was 
indicated that all of these impairments prevented the veteran 
from all work activity.  In awarding the veteran Social 
Security benefits, the Administrative Law Judge (ALJ) noted 
that in terms of the veteran's PTSD, the medical evidence 
reflected a long history of progressively worsening 
impairment, which fully supported the veteran's contentions 
regarding his emotional and physical limitations.  
Specifically, the ALJ noted that the veteran could not 
perform his past relevant work and he did not have 
transferable skills to perform other work within his residual 
functional capacity.  

In June 1997, the veteran was hospitalized for treatment of 
chronic alcohol dependence.  At that time, it was noted that 
the veteran "did not have many current symptoms of PTSD, had 
a lot of characterological discussion about his homicidal 
ideation toward 'Orientals.' "  It was also noted that the 
veteran lived with his girlfriend of seven years.

The most recent medical evidence of record is a March 1998 VA 
examination report.  At that time, the veteran indicated that 
he was depressed, had nightmares and flashbacks of Vietnam 
and was physically unable to work.  It was noted that the 
veteran continued to receive treatment at the VA Mental 
Hygiene Clinic.  It was also noted that the veteran was able 
to control his anger, manage his finances and was able to 
carry out his personal hygiene.  The examiner described the 
veteran as appearing angry and depressed.  The examiner 
diagnosed the veteran with Axis I: PTSD and depression;  Axis 
II:  no diagnosis given;  Axis III:  shrapnel wounds in back, 
lungs and emphysema;  Axis IV:  no diagnosis given, and Axis 
V:  GAF score of 50.  The examiner stated that the veteran's 
PTSD was manifested by recurrent recollections, nightmares 
and flashbacks of Vietnam, persistent efforts to avoid 
stimuli associated with combat trauma including isolation and 
feelings of helpless and hopeless future and symptoms of 
increased arousal including disturbed sleep, irritability and 
poor concentration.  According to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994 DSM-IV), 
which the VA has adopted at 38 C.F.R. §§ 4.125, 4.130, a GAF 
score of 50 represents serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Further, when assigning a GAF score, the examiner is to 
"consider psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  The examiner is not to "include impairment in 
functioning due to physical (or environmental) limitations."  
See DSM-IV (4th ed. 1994).    

After a thorough review of the evidence, the Board concludes 
that the veteran is entitled to a 100 percent evaluation 
under the old criteria.  The evidence of record shows that 
the veteran continues to seek treatment from the VA Mental 
Hygiene Clinic.  His previous employer has indicated that the 
primary reason that he cannot employ the veteran is due to 
his PTSD symptomatology.  Likewise, Social Security records 
reflect that the veteran is unable to perform his past 
relevant work and he has no transferable skills to perform 
other work within his residual functional capacity.  Further, 
in March 1998, after only considering the veteran's 
psychological, social and occupational functioning, a VA 
examiner assigned the veteran a GAF score of 50, which 
reflects that his PTSD symptoms render him unable to retain 
employment.  As previously indicated, an inability to obtain 
or retain employment is an independent basis upon which to 
grant a 100 percent disability evaluation for PTSD under the 
old criteria.  See Johnson, 7 Vet. App. 95 (1994).  Based on 
the evidence of record, the Board concludes that the veteran 
is demonstrably unable to obtain or retain employment due to 
his PTSD and is entitled to a 100 percent disability rating 
under the old criteria. 

The Board acknowledges that the veteran has advanced an 
argument that he is entitled to an extraschedular rating for 
unemployability pursuant to 38 C.F.R. § 3.321(b)(1) (1999).  
However, the veteran's claim for an extraschedular evaluation 
is rendered moot in light of the fact that the Board has 
awarded him a 100 percent schedular disability evaluation. 


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted 
subject to the criteria which govern the payment of monetary 
awards.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

